                       ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                   )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                                :(67(51 ',9,6,21

                                     1R &5)/
                                     1R &5)/



 81,7(' 67$7(6 2) $0(5,&$


    Y                                                                   25'(5


 /(21,' ,6$$.29,&+ 7(<) DQG
 7$7<$1$ $1$72/<(91$ 7(<)

                  'HIHQGDQWV



         7KLV PDWWHU FRPHV EHIRUH WKH FRXUW RQ GHIHQGDQWV¶ PRWLRQV WR GLVPLVV FRXQWV ± DQG ±

 RI WKH IRXUWK VXSHUVHGLQJ LQGLFWPHQW SXUVXDQW WR )HGHUDO 5XOH RI &ULPLQDO 3URFHGXUH  E 

'(    7KLV PDWWHU DOVR FRPHV EHIRUH WKH FRXUW RQ GHIHQGDQW /HRQLG 7H\I¶V PRWLRQ WR

GLVPLVV WKH IRXUWK VXSHUVHGLQJ LQGLFWPHQW IRU DEXVH RI WKH JUDQG MXU\ SURFHVV DOVR SXUVXDQW WR

)HGHUDO 5XOH RI &ULPLQDO 3URFHGXUH  E  '(   7KH LVVXHV UDLVHG KDYH EHHQ IXOO\ EULHIHG

DQG LQ WKLV SRVWXUH DUH ULSH IRU UXOLQJ )RU WKH UHDVRQV WKDW IROORZ GHIHQGDQWV¶ PRWLRQV DUH GHQLHG

                                         %$&.*5281'

         'HIHQGDQW /HRQLG 7H\I ZDV LQGLFWHG IRU FRQVSLUDF\ WR FRPPLW PRQH\ ODXQGHULQJ PRQH\

ODXQGHULQJ EULEHU\ RI D SXEOLF RIILFLDO PXUGHU IRU KLUH SRVVHVVLRQ RI D ILUHDUP ZLWK DQ REOLWHUDWHG

VHULDO QXPEHU FRQVSLUDF\ WR KDUERU LOOHJDO DOLHQV YLVD IUDXG PDNLQJ IDOVH VWDWHPHQWV RQ D WD[

UHWXUQ DQG IDLOLQJ WR ILOH D UHSRUW RI IRUHLJQ EDQN DQG ILQDQFLDO DFFRXQWV 'HIHQGDQW 7DW\DQD 7H\I

ZDV LQGLFWHG IRU FRQVSLUDF\ WR FRPPLW PRQH\ ODXQGHULQJ PRQH\ ODXQGHULQJ FRQVSLUDF\ WR KDUERU




           Case 5:18-cr-00452-FL Document 445 Filed 02/06/20 Page 1 of 9
LOOHJDO DOLHQV PDNLQJ IDOVH VWDWHPHQWV RQ D WD[ UHWXUQ DQG IDLOLQJ WR ILOH D UHSRUW RI IRUHLJQ EDQN

DQG ILQDQFLDO DFFRXQWV

        'HIHQGDQWV ILOHG WKH LQVWDQW PRWLRQV WR GLVPLVV FRXQWV ± DQG ± RI WKH IRXUWK

VXSHUVHGLQJ LQGLFWPHQW RQ -DQXDU\   'HIHQGDQWV DUJXH WKDW WKH JRYHUQPHQW KDV IDLOHG WR

DOOHJH VSHFLILHG XQODZIXO DFWLYLW\ LQ HDFK FRXQW DQG WKDW WKH IRXUWK VXSHUVHGLQJ LQGLFWPHQW GRHV

QRW JLYH WKHP DGHTXDWH QRWLFH RI WKH FKDUJHV DJDLQVW WKHP 7KH JRYHUQPHQW UHVSRQGHG LQ

RSSRVLWLRQ DUJXLQJ WKDW LW GRHV QRW KDYH WR SOHDG WKH VSHFLILF 5XVVLDQ ODZV YLRODWHG WR DOOHJH

VSHFLILHG XQODZIXO DFWLYLW\ XQGHUO\LQJ PRQH\ ODXQGHULQJ RIIHQVHV DQG WKDW LW PDGH VXIILFLHQW

DOOHJDWLRQV WR SXW GHIHQGDQWV RQ QRWLFH RI WKH VSHFLILHG XQODZIXO DFWLYLW\ DW LVVXH

        'HIHQGDQW /HRQLG 7H\I VHSDUDWHO\ ILOHG WKH LQVWDQW PRWLRQ WR GLVPLVV WKH IRXUWK VXSHUVHGLQJ

LQGLFWPHQW IRU DEXVH RI WKH JUDQG MXU\ SURFHVV 'HIHQGDQW /HRQLG 7H\I DUJXHV WKDW LVVXDQFH RI D

JUDQG MXU\ VXESRHQD RQ )HEUXDU\   IRU KLV EDQN UHFRUGV DV ZHOO DV UHWXUQ RI WKH WKLUG

VXSHUVHGLQJ LQGLFWPHQW ZLWK QHZ SURSHUW\ LQFOXGHG LQ WKH QRWLFH RI IRUIHLWXUH UHEXW WKH

SUHVXPSWLRQ RI UHJXODULW\ LQ WKH JUDQG MXU\¶V UHWXUQ RI WKH IRXUWK VXSHUVHGLQJ LQGLFWPHQW 7KH

FRXUW SUHYLRXVO\ UHMHFWHG GHIHQGDQW /HRQLG 7H\I¶V FRQWHQWLRQ RI JUDQG MXU\ DEXVH UHJDUGLQJ

LVVXDQFH DQG VXEVHTXHQW HQIRUFHPHQW RI WKH JUDQG MXU\ VXESRHQD JUDQWLQJ WKH JRYHUQPHQW¶V

PRWLRQ WR FRPSHO FRPSOLDQFH ZLWK WKH VXESRHQD RQ 'HFHPEHU   7KH JRYHUQPHQW UHVSRQGV



        'HIHQGDQW 7DW\DQD 7H\I DGRSWV DOO WKH DUJXPHQWV PDGH E\ GHIHQGDQW /HRQLG 7H\I '(   7KHUHIRUH
KHU PRWLRQ PD\ EH GLVSRVHG RI RQ WKH VDPH JURXQGV DV GHIHQGDQW /HRQLG 7H\I

        7KH FRXUW QRWHV WKDW WKH WKLUG VXSHUVHGLQJ LQGLFWPHQW LV PRRW 7KHUHIRUH WKH FRXUW FRQVWUXHV GHIHQGDQW¶V
PRWLRQ DV RQH IRU GLVPLVVDO RI WKH IRXUWK VXSHUVHGLQJ LQGLFWPHQW WKH RSHUDWLYH SOHDGLQJ LQ WKLV FDVH

         7R GDWH GHIHQGDQW /HRQLG 7H\I KDV QRW FRPSOLHG ZLWK WKH VXESRHQD DQG WKH FRXUW KDV QRW KHOG KLP LQ
FRQWHPSW IRU KLV IDLOXUH WR FRPSO\ ZLWK WKH FRXUW¶V RUGHU ,I WKH JRYHUQPHQW VHHNV WR IXUWKHU SXUVXH HQIRUFHPHQW RI
WKH VXESRHQD DIWHU WULDO WKH FRXUW ZLOO UHYLVLW ZKHWKHU GHIHQGDQW VKRXOG EH KHOG LQ FRQWHPSW DQGRU ZKHWKHU WKH
VXESRHQD VKRXOG EH TXDVKHG 6HH ,Q UH *UDQG -XU\ 6XESRHQD  )G   WK &LU  TXRWLQJ 8QLWHG
6WDWHV Y 8QGHU 6HDO   )G   WK &LU  ³$ VXESRHQD VKRXOG >@ RQO\ EH TXDVKHG ZKHQ >DQ@
                                                        




            Case 5:18-cr-00452-FL Document 445 Filed 02/06/20 Page 2 of 9
LQ RSSRVLWLRQ DVVHUWLQJ LWV SUHYLRXV DUJXPHQW WKDW WKH VXESRHQD ZDV UHJXODUO\ LVVXHG DQG DVVHUWLQJ

WKHUH ZDV QR LUUHJXODULW\ LQ UHWXUQ RI WKH WKLUG VXSHUVHGLQJ LQGLFWPHQW

                                          &2857¶6 ',6&866,21

$       'HIHQGDQWV¶ 0RWLRQV WR 'LVPLVV &RXQWV ± DQG ± '(  

        ³>$@Q LQGLFWPHQW LV VXIILFLHQW LI LW ILUVW FRQWDLQV WKH HOHPHQWV RI WKH RIIHQVH FKDUJHG DQG

IDLUO\ LQIRUPV D GHIHQGDQW RI WKH FKDUJH DJDLQVW ZKLFK KH PXVW GHIHQG DQG VHFRQG HQDEOHV KLP

WR SOHDG DQ DFTXLWWDO RU FRQYLFWLRQ LQ EDU RI IXWXUH SURVHFXWLRQV IRU WKH VDPH RIIHQVH´ +DPOLQJ Y

8QLWHG 6WDWHV  86     5XVVHOO Y 8QLWHG 6WDWHV  86  ±  

7KH LQGLFWPHQW PXVW LQFOXGH HYHU\ HVVHQWLDO HOHPHQW RI DQ RIIHQVH RU HOVH WKH LQGLFWPHQW LV LQYDOLG

8QLWHG 6WDWHV Y +RRNHU  )G   WK &LU  HQ EDQF  8QLWHG 6WDWHV Y 3DOLQ

 )G  ± WK &LU  

         ³7KH FRUH RI PRQH\ ODXQGHULQJ ZKLFK GLVWLQJXLVKHV RQH VXFK RIIHQVH IURP DQRWKHU LV WKH

ODXQGHULQJ WUDQVDFWLRQ LWVHOI %HFDXVH WKH UHTXLUHPHQW WKDW WKH IXQGV EH LOOHJDOO\ GHULYHG LV QRW WKH

GLVWLQJXLVKLQJ DVSHFW DQG WKHUHIRUH GRHV QRW OLH DW WKH FRUH RI WKH RIIHQVH GHWDLOV DERXW WKH QDWXUH

RI WKH XQODZIXO DFWLYLW\ XQGHUO\LQJ WKH FKDUDFWHU RI WKH SURFHHGV QHHG QRW EH DOOHJHG´ 8QLWHG

6WDWHV Y 6PLWK  )G   WK &LU   $OO WKDW LV UHTXLUHG WR DOOHJH VSHFLILHG

XQODZIXO DFWLYLW\ ³LV PHUHO\ D FDWHJRULFDO GHOLQHDWLRQ RI WKH W\SH RI IXQGV WKDW DUH VXEMHFW WR D

PRQH\ ODXQGHULQJ FKDUJH´ ,G DW ± VHH 8QLWHG 6WDWHV Y &KHUU\  )G  ±

 WK &LU        ILQGLQJ PRQH\ ODXQGHULQJ FRXQWV VXIILFLHQWO\ SOHDGHG ZKHUH WKH LQGLFWPHQW

DOOHJHG ³WKDW WKH PRQH\ ODXQGHULQJ WUDQVDFWLRQV LQYROYHG IXQGV GHULYHG IURP D VSHFLILHG XQODZIXO



LOOHJLWLPDWH SXUSRVH LV WKH µVROH RU GRPLQDQW SXUSRVH RI VHHNLQJ WKH HYLGHQFH¶´  7KH RQO\ LVVXH EHIRUH WKH FRXUW LV
ZKHWKHU LVVXDQFH RI WKH VXESRHQD VRPHKRZ UHIOHFWV DEXVH RI WKH JUDQG MXU\ SURFHVV ZLWK UHWXUQ RI WKH IRXUWK
VXSHUVHGLQJ LQGLFWPHQW ZKLFK GHIHQGDQW DVNV WKH FRXUW WR GLVPLVV
                                                         




            Case 5:18-cr-00452-FL Document 445 Filed 02/06/20 Page 3 of 9
DFWLYLW\ DQG WKDW VXFK DFWLYLW\ YLRODWHG  86&  ´  VHH DOVR 8QLWHG 6WDWHV Y %ROGHQ 

)G  ± WK &LU  ILQGLQJ WKDW WKH LQGLFWPHQW SXW GHIHQGDQWV RQ QRWLFH RI WKH GHWDLOV

RI DOOHJHG VSHFLILHG XQODZIXO DFWLYLW\ 

       7KH IRXUWK VXSHUVHGLQJ LQGLFWPHQW VXIILFLHQWO\ DOOHJHV VSHFLILHG XQODZIXO DFWLYLW\ LQ FRXQWV

± DQG ± WKH GHWDLOV RI WKH ODXQGHULQJ WUDQVDFWLRQV (DFK FRXQW ³FDWHJRULFDOO\ GHOLQHDWHV´

WKH W\SH RI IXQGV VXEMHFW WR WKH PRQH\ ODXQGHULQJ FKDUJH E\ DOOHJLQJ WKH VSHFLILHG XQODZIXO DFWLYLW\

DV GHILQHG E\  86&   F  % LY   I   ³DQ RIIHQVH DJDLQVW D IRUHLJQ QDWLRQ

5XVVLD LQYROYLQJ EULEHU\ RI D SXEOLF RIILFLDO DQG WKH PLVDSSURSULDWLRQ WKHIW RU HPEH]]OHPHQW RI

SXEOLF IXQGV E\ RU IRU WKH EHQHILW RI D SXEOLF RIILFLDO´ )RXUWK 6XSHUVHGLQJ ,QGLFWPHQW '( 

 ±   

       ,Q DGGLWLRQ WKH IRXUWK VXSHUVHGLQJ LQGLFWPHQW JLYHV GHIHQGDQWV QRWLFH RI WKH VFKHPH WKDW

DOOHJHGO\ FRQVWLWXWHV VSHFLILHG XQODZIXO DFWLYLW\ (DFK PRQH\ ODXQGHULQJ FRXQW LQFRUSRUDWHV E\

UHIHUHQFH SDUDJUDSKV ± RI WKH IRXUWK VXSHUVHGLQJ LQGLFWPHQW ,G      7KH 5XVVLDQ

GHIHQVH PLQLVWHU JUDQWHG 9RHQWRUJ D FRQWUDFW WR SURYLGH WKH 5XVVLDQ PLOLWDU\ ZLWK JRRGV DQG

VHUYLFHV DQG 9RHQWRUJ WKHQ VXEFRQWUDFWHG ZRUN WR RWKHU FRPSDQLHV ,G    'HIHQGDQW /HRQLG

7H\I DOOHJHGO\ GHYLVHG D VFKHPH ZKHUH SULRU WR JUDQWLQJ D VXEFRQWUDFWRU WKH ZRUN IRU 9RHQWRUJ

WKH VXEFRQWUDFWRU KDG WR DJUHH WKDW D FHUWDLQ SHUFHQWDJH RI WKH JRYHUQPHQW IXQGV ZKLFK LW ZRXOG

UHFHLYH IRU FRPSOHWLRQ RI WKH ZRUN ZRXOG EH SDLG EDFN WR GHIHQGDQW /HRQLG 7H\I DQG RWKHUV

LQYROYHG LQ WKDW VFKHPH DQG DUWLILFH ,G    7KRVH JRYHUQPHQW IXQGV ZHUH WKHQ SDLG LQ FDVK

DQG DPRXQWHG WR PRUH WKDQ  RYHU DQ DSSUR[LPDWH WZR\HDU VSDQ ,G  0RVW RI WKH

IXQGV ZHUH SDLG E\ GHIHQGDQW /HRQLG 7H\I WR WKH 5XVVLDQ GHIHQVH PLQLVWHU ZLWK GHIHQGDQW /HRQLG

7H\I UHWDLQLQJ WKH QH[W ODUJHVW VKDUH DQG WKH UHPDLQLQJ DPRXQW WR EH SDLG WR RWKHU FRFRQVSLUDWRUV


                                                 




          Case 5:18-cr-00452-FL Document 445 Filed 02/06/20 Page 4 of 9
,G    'HIHQGDQW /HRQLG 7H\I WKHQ DOOHJHGO\ SDLG RII 5XVVLD¶V FKLHI SURVHFXWRU WR HQG DQ

LQYHVWLJDWLRQ LQWR WKH VFKHPH ,G   

        'HIHQGDQWV UHO\ RQ VHYHUDO GLIIHUHQW FDVHV IURP WKH 8QLWHG 6WDWHV &RXUW RI $SSHDOV IRU WKH

)RXUWK &LUFXLW HDFK RI ZKLFK DUH HLWKHU LQDSSRVLWH RU FRQWUDGLFW WKHLU DUJXPHQWV 6HH 8QLWHG 6WDWHV

Y 3XSR  )G  ± WK &LU  HQ EDQF KROGLQJ WKDW WKH LQGLFWPHQW IDLOHG WR

DOOHJH ³HLWKHU H[SUHVVO\ RU WKURXJK ZRUGV RI LPSRUW WKDW WKH GHIHQGDQWV DFWHG µNQRZLQJO\ RU

LQWHQWLRQDOO\¶´  +RRNHU  )G DW  KROGLQJ LQGLFWPHQW RI D 5,&2 RIIHQVH GHILFLHQW ZKHUH

LW GLG QRW DOOHJH ³HLWKHU GLUHFWO\ RU WKURXJK LQFRUSRUDWLRQ E\ UHIHUHQFH DQ\ IDFWV WKDW ZRXOG VKRZ

WKDW WKH HQWHUSULVH DIIHFWHG LQWHUVWDWH FRPPHUFH´  8QLWHG 6WDWHV Y 'DQLHOV  )G   WK

&LU      KROGLQJ DQ LQGLFWPHQW LQVXIILFLHQW ZKHUH LW IDLOHG WR FKDUJH GHIHQGDQW KDG

DFFRPSOLVKHG DQ XQODZIXO WUDQVIHU RI D VKRWJXQ LQ YLRODWLRQ RI 7LWOH  &KDSWHU  

        8QOLNH WKH FDVHV FLWHG E\ GHIHQGDQWV WKH IRXUWK VXSHUVHGLQJ LQGLFWPHQW H[SUHVVO\ DOOHJHV

WKDW WKH SURSHUW\ FKDUJHG LQ WKH LQGLFWPHQW ZDV SURFHHGV RI VSHFLILHG XQODZIXO DFWLYLW\ WUDFNLQJ

WKH ODQJXDJH RI   DQG H[SODLQLQJ WKH VSHFLILHG XQODZIXO DFWLYLW\ ZDV ³DQ RIIHQVH DJDLQVW D

IRUHLJQ QDWLRQ 5XVVLD LQYROYLQJ EULEHU\ RI D SXEOLF RIILFLDO DQG WKH PLVDSSURSULDWLRQ WKHIW RU

HPEH]]OHPHQW RI SXEOLF IXQGV E\ RU IRU WKH EHQHILW RI D SXEOLF RIILFLDO´      )RXUWK 6XSHUVHGLQJ

,QGLFWPHQW '(   ±    7KRXJK QRW UHTXLUHG WR GR VR WKH IRXUWK VXSHUVHGLQJ

LQGLFWPHQW DOVR H[SODLQV WKH FRQGXFW IURP ZKLFK WKH SURFHHGV DUH GHULYHG ,G  ±  

  7RJHWKHU ZLWK WKH UHTXLUHG GHWDLOV RI HDFK DOOHJHG WUDQVDFWLRQ WKH IRXUWK VXSHUVHGLQJ

LQGLFWPHQW¶V ³FDWHJRULFDO GHOLQHDWLRQ´ RI VSHFLILHG XQODZIXO DFWLYLW\ LV VXIILFLHQW WR DOOHJH PRQH\

ODXQGHULQJ 6HH 6PLWK  )G DW  8QLWHG 6WDWHV Y /D]DUHQNR  )G  ± WK




                                                 




          Case 5:18-cr-00452-FL Document 445 Filed 02/06/20 Page 5 of 9
&LU       ³1RWKLQJ LQ RXU FDVH ODZ VXSSRUWV UHTXLULQJ WKH JRYHUQPHQW WR SOHDG D VSHFLILF

YLRODWLRQ RI IRUHLJQ ODZ LQ DQ LQGLFWPHQW´ 

        'HIHQGDQWV DUJXH WKDW HDFK RI WKH PRQH\ ODXQGHULQJ FRXQWV LQ WKH IRXUWK VXSHUVHGLQJ

LQGLFWPHQW GR QRW UHIHU WR D ³NLFNEDFN VFKHPH´ DW DOO 'HIHQGDQWV LJQRUH WKH SODLQ ODQJXDJH RI WKH

IRXUWK VXSHUVHGLQJ LQGLFWPHQW ZKLFK LQFRUSRUDWHV E\ UHIHUHQFH DOOHJDWLRQV RI GHIHQGDQW 7H\I¶V

DOOHJHG ³NLFNEDFN VFKHPH´ LQWR HDFK PRQH\ ODXQGHULQJ FRXQW ,G      VHH +RRNHU

 )G DW  7KXV GHIHQGDQWV KDYH QRWLFH WKDW WKH JRYHUQPHQW LV DOOHJLQJ GHIHQGDQW /HRQLG

7H\I¶V ³NLFNEDFN VFKHPH´ LQYROYHG EULEHU\ RI D SXEOLF RIILFLDO DQG WKH PLVDSSURSULDWLRQ WKHIW RU

HPEH]]OHPHQW RI SXEOLF IXQGV E\ RU IRU WKH EHQHILW RI D SXEOLF RIILFLDO LQ YLRODWLRQ RI 5XVVLDQ ODZ

)XUWKHU HPEHOOLVKPHQW E\ FLWDWLRQ WR D VSHFLILF 5XVVLDQ ODZ RU WKH HOHPHQWV RI WKH 5XVVLDQ FULPLQDO

RIIHQVH LQ WKH LQGLFWPHQW LV QRW QHFHVVDU\ 6HH )HG 5 &ULP 3  F  ³8QOHVV WKH GHIHQGDQW

ZDV PLVOHG DQG WKHUHE\ SUHMXGLFHG QHLWKHU DQ HUURU LQ D FLWDWLRQ QRU D FLWDWLRQ¶V RPLVVLRQ LV D

JURXQG WR GLVPLVV WKH LQGLFWPHQW RU LQIRUPDWLRQ RU WR UHYHUVH D FRQYLFWLRQ´  &KHUU\  )G DW

± 6PLWK  )G DW 

        )RU WKHVH UHDVRQV GHIHQGDQWV¶ PRWLRQV WR GLVPLVV FRXQWV ± DQG ± RI WKH IRXUWK

VXSHUVHGLQJ LQGLFWPHQW DUH GHQLHG

%      'HIHQGDQW /HRQLG 7H\I¶V 0RWLRQ WR 'LVPLVV IRU *UDQG -XU\ $EXVH '( 

        ³1R SHUVRQ VKDOO EH KHOG WR DQVZHU IRU D FDSLWDO RU RWKHUZLVH LQIDPRXV FULPH XQOHVV RQ D

SUHVHQWPHQW RU LQGLFWPHQW RI D *UDQG -XU\    ´ 86 &RQVW DPHQG 9 ,Q GLVFKDUJLQJ LWV



          'HIHQGDQWV DUJXH WKDW WKHUH LV D GLIIHUHQFH EHWZHHQ D ³NLFNEDFN´ DQG D ³EULEH´ &RPSDUH %ULEH %ODFN¶V
/DZ 'LFWLRQDU\ WK HG  ³$ SULFH UHZDUG JLIW RU IDYRU JLYHQ RU SURPLVHG ZLWK D YLHZ WR SHUYHUW WKH MXGJPHQW
RI RU LQIOXHQFH WKH DFWLRQ RI D SHUVRQ LQ D SRVLWLRQ RI WUXVW´ ZLWK .LFNEDFN %ODFN¶V /DZ 'LFWLRQDU\ WK HG 
 ³$ VXP RI PRQH\ LOOHJDOO\ SDLG WR VRPHRQH LQ DXWKRULW\ HVS IRU DUUDQJLQJ IRU D FRPSDQ\ WR UHFHLYH D OXFUDWLYH
FRQWUDFW HVS D UHWXUQ RI D SRUWLRQ RI D PRQHWDU\ VXP UHFHLYHG XVX>DOO\@ DV D UHVXOW RI FRHUFLRQ RU D VHFUHW
DJUHHPHQW´  7KLV GLVWLQFWLRQ LV LPPDWHULDO ZKHUH WKH IRXUWK VXSHUVHGLQJ LQGLFWPHQW DOOHJHV D VFKHPH LQYROYLQJ ERWK
NLFNEDFNV DQG EULEHU\ 6HH )RXUWK 6XSHUVHGLQJ ,QGLFWPHQW '(     
                                                         




            Case 5:18-cr-00452-FL Document 445 Filed 02/06/20 Page 6 of 9
FRQVWLWXWLRQDO UHVSRQVLELOLW\ WKH JUDQG MXU\ PXVW EH ³µIUHH WR SXUVXH LWV LQYHVWLJDWLRQV XQKLQGHUHG

E\ H[WHUQDO LQIOXHQFH RU VXSHUYLVLRQ VR ORQJ DV LW GRHV QRW WUHQFK XSRQ WKH OHJLWLPDWH ULJKWV RI DQ\

ZLWQHVV FDOOHG EHIRUH LW¶´ 8QLWHG 6WDWHV Y :LOOLDPV  86  ±  TXRWLQJ 8QLWHG

6WDWHV Y 'LRQLVLR  86  ±   7R PDNH D VKRZLQJ RI JUDQG MXU\ DEXVH GHIHQGDQW

EHDUV WKH EXUGHQ RI UHEXWWLQJ D ³SUHVXPSWLRQ RI UHJXODULW\ >WKDW@ DWWDFKHV WR D JUDQG MXU\¶V

SURFHHGLQJV´ 8QLWHG 6WDWHV Y %URV &RQVW &R RI 2KLR  )G   WK &LU 

TXRWLQJ 8QLWHG 6WDWHV Y 0RVV  )G   WK &LU   ³7KLV SUHVXPSWLRQ LV IXUWKHU

VWUHQJWKHQHG ZKHUH DV KHUH D JUDQG MXU\ UHWXUQV QHZ LQGLFWPHQWV ZLWK DGGLWLRQDO FKDUJHV RU

GHIHQGDQWV´ 8QLWHG 6WDWHV Y $OYDUDGR  )G   WK &LU   0RUHRYHU ³D JUDQG

MXU\ VXESRHQD LVVXHG WKURXJK QRUPDO FKDQQHOV LV SUHVXPHG WR EH UHDVRQDEOH DQG WKH EXUGHQ RI

VKRZLQJ XQUHDVRQDEOHQHVV PXVW EH RQ WKH UHFLSLHQW ZKR VHHNV WR DYRLG FRPSOLDQFH´ 8QLWHG 6WDWHV

Y 5 (QWHUSULVHV ,QF  86     'LRQLVLR  86 DW  FLWLQJ 6WLURQH Y 8QLWHG

6WDWHV  86    

       'HIHQGDQW¶V SULQFLSDO DUJXPHQW RI LUUHJXODULW\ FRQFHUQV LVVXDQFH RI D JUDQG MXU\ VXESRHQD

RQ )HEUXDU\   RUGHULQJ GHIHQGDQW WR SURGXFH KLV EDQN UHFRUGV QRW ODWHU WKDQ 0DUFK 

 6HH *UDQG -XU\ 6XESRHQD '(  DW    2Q 0D\   WKH JUDQG MXU\ UHWXUQHG

IRXUWK VXSHUVHGLQJ LQGLFWPHQW EULQJLQJ QHZ FKDUJHV DJDLQVW GHIHQGDQW IRU PDNLQJ IDOVH VWDWHPHQWV

RQ KLV WD[ UHWXUQV DQG IDLOLQJ WR ILOH )LQ&HQ )RUP  )RXUWK 6XSHUVHGLQJ ,QGLFWPHQW '( 

 ±  'HIHQGDQW¶V SULRU FRXQVHO DFNQRZOHGJHG LQ RSHQ FRXUW WKDW ³>Z@KHQ WKH VXESRHQD ZDV

LVVXHG WKHUH ZHUHQ¶W WKH SHQGLQJ FKDUJHV RI IDLOXUH WR LGHQWLI\ IRUHLJQ EDQN DFFRXQWV DQG WKH

UHVXOWLQJ WD[ IUDXG FKDUJHV IRU ² WKDW JR ZLWK WKRVH´ 7UDQVFULSW RI +HDULQJ ³7U´ ± 

7KXV WKH LVVXDQFH RI WKH VXESRHQD ZDV QRW XQUHDVRQDEOH


                                                 




          Case 5:18-cr-00452-FL Document 445 Filed 02/06/20 Page 7 of 9
        'HIHQGDQW¶V VHFRQG DUJXPHQW FRQFHUQLQJ XQUHDVRQDEOHQHVV DGGUHVVHV WKH WKLUG

VXSHUVHGLQJ LQGLFWPHQW ZKLFK GLG QRW DGG QHZ FRXQWV WR WKH LQGLFWPHQW EXW GLG DGG QHZ SURSHUW\

WR WKH QRWLFH RI IRUIHLWXUH 'HIHQGDQW RIIHUV QR DXWKRULW\ LQ VXSSRUW RI KLV DUJXPHQW WKDW WKH

JRYHUQPHQW FDQQRW VHHN D QHZ LQGLFWPHQW WR DGG RU UHPRYH SURSHUW\ WR DQ DFFRPSDQ\LQJ QRWLFH

RI IRUIHLWXUH ,Q IDFW WKH RQO\ DXWKRULW\ WKDW GHIHQGDQW FLWHV LV D '2- SROLF\ RQ SOHD DJUHHPHQWV

LQFRUSRUDWLQJ FULPLQDO IRUIHLWXUH ZKLFK VWDWHV ³>W@R WKH H[WHQW SURSHUW\ LV NQRZQ WR EH VXEMHFW WR

IRUIHLWXUH LW VKRXOG EH OLVWHG LQ WKH LQGLFWPHQW LQIRUPDWLRQ RU LQ D VXEVHTXHQW ELOO RI SDUWLFXODUV´

'HSDUWPHQW RI -XVWLFH $VVHW )RUIHLWXUH 3ROLF\ 0DQXDO                          DYDLODEOH DW

KWWSVZZZMXVWLFHJRYFULPLQDODIPOVILOHGRZQORDG            >KWWSVSHUPDFF:;--@

1RW RQO\ LV GHIHQGDQW¶V DXWKRULW\ LQDSSRVLWH WR WKH LQVWDQW VLWXDWLRQ EXW LW GRHV QRW VXSSRUW KLV

DUJXPHQW WKDW D VXSHUVHGLQJ LQGLFWPHQW LV DQ LQDSSURSULDWH YHKLFOH IRU QRWLFLQJ SURSHUW\ WR EH

IRUIHLWHG 6HH )HG 5 &ULP 3  D UHTXLULQJ QRWLFH RI IRUIHLWXUH EH SDUW RI WKH LQGLFWPHQW EXW

DOORZLQJ WKH JRYHUQPHQW WKH RSWLRQ QRW WR LGHQWLI\ WKH SURSHUW\ VXEMHFW WR IRUIHLWXUH  0RUHRYHU

GHIHQGDQW IDLOV WR SHUVXDVLYHO\ H[SODLQ ZK\ DQ\ DOOHJHG LUUHJXODULW\ LQ WKH WKLUG VXSHUVHGLQJ

LQGLFWPHQW ZDV QRW PRRWHG E\ WKH IRXUWK VXSHUVHGLQJ LQGLFWPHQW 7KHUHIRUH GHIHQGDQW IDLOV WR

UHEXW WKH SUHVXPSWLRQ RI UHJXODULW\ DWWDFKHG WR WKH JUDQG MXU\¶V LVVXDQFH RI WKH IRXUWK VXSHUVHGLQJ

LQGLFWPHQW

        )LQDOO\ GHIHQGDQW DUJXHV WKDW WKH FRXUW VKRXOG FRQGXFW DQ LQFDPHUD UHYLHZ RI WKH JUDQG

MXU\ SURFHHGLQJV :KHUH GHIHQGDQW KDV IDLOHG WR VKRZ XQUHDVRQDEOHQHVV LQ UHWXUQ RI WKH IRXUWK

VXSHUVHGLQJ LQGLFWPHQW WKH FRXUW GHFOLQHV WR PDNH VXFK LQTXLU\ 6HH 5 (QWHUSULVHV  86 DW

± 'HIHQGDQW¶V PRWLRQ WR GLVPLVV IRU JUDQG MXU\ DEXVH LV GHQLHG




                                                   




          Case 5:18-cr-00452-FL Document 445 Filed 02/06/20 Page 8 of 9
                                    &21&/86,21

      %DVHG RQ WKH IRUHJRLQJ GHIHQGDQWV¶ PRWLRQV WR GLVPLVV &RXQWV ± DQG ± RI WKH

IRXUWK VXSHUVHGLQJ LQGLFWPHQW '(   DUH '(1,(' 'HIHQGDQW /HRQLG 7H\I¶V PRWLRQ WR

GLVPLVV IRU JUDQG MXU\ DEXVH '(  LV '(1,('

      62 25'(5(' WKLV WKH WK GD\ RI )HEUXDU\ 



                                        BBBBBBBBBBBBBBBBBBBBBBBBB
                                        /28,6( : )/$1$*$1
                                        8QLWHG 6WDWHV 'LVWULFW -XGJH




                                           




         Case 5:18-cr-00452-FL Document 445 Filed 02/06/20 Page 9 of 9
